DICE, Judge.
Appellant stands charged by separate indictments with the offenses of murder of Calvin and Conrad Williams who, according to the record, were her sons. This appeal is from an order denying bail.
The record shows that the appellant’s two boys were killed by blows inflicted upon their faces and heads and that after their deaths appellant was in possession of and attempting to dispose of their dismembered bodies.
It was shown without objection that appellant stated to one of the arresting officers that she had cut the boys up with Gillette razor blades.
A careful consideration of the statement of facts, in the light of the briefs and oral argument presented, leads us to the conclusion that the trial court should be sustained in denying bail to appellant.
*656There are many circumstances pointing to the appellant’s criminal conection with the murders.
In keeping with the rules stated in Ex parte Washburn, No. 27,662, this day decided, (page 651, this volume) we refrain from further discussion or comment upon the evidence, but express the conclusion that an abuse of discretion on the part of the trial judge is not shown.
Therefore, the judgment of the trial court denying appellant bail in the two cases now pending against her is affirmed.
Opinion approved by the Court.